United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3006
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
William Henry Hapgood, II,              *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 29, 2010
                                Filed: May 3, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       William Hapgood pleaded guilty to manufacturing a substance containing
methamphetamine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and being a felon
in possession of firearms in violation 18 U.S.C. § 922(g)(1). The district court1
concluded that he was an armed career criminal and sentenced him to 180 months in
prison, the mandatory minimum. See 18 U.S.C. § 924(e)(1) (§ 922(g)(1) offender
shall receive minimum sentence of 15 years in prison if he has 3 prior convictions for
violent felony or serious drug offense). On appeal, Hapgood’s counsel has filed a

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
brief under Anders v. California, 386 U.S. 738 (1967), and has moved to withdraw.
Hapgood has filed a pro se supplemental brief. Following careful review, we affirm.

       In the Anders brief, counsel argues that Hapgood’s Missouri convictions for
second-degree burglary and residential burglary do not qualify as “violent felonies”
for purposes of armed-career-criminal status. We hold that they do. See 18 U.S.C.
§ 924(e)(2)(B) (violent felony includes burglary); Taylor v. United States, 495 U.S.
575, 599 (1990) (person has been convicted of burglary for purposes of § 924(e) if he
is convicted of any crime having basic elements of unlawful or unprivileged entry
into, or remaining in, building or structure with intent to commit crime); United States
v. Bell, 445 F.3d 1086, 1090-91 (8th Cir. 2006) (Missouri second-degree burglary
conviction was generic burglary and qualified as crime of violence). Counsel also
argues the sentence is unreasonable, but Booker v. United States, 543 U.S. 220 (2005),
does not apply to statutorily imposed sentences. See United States v. Gregg, 451 F.3d
930, 937 (8th Cir. 2006).

       Turning to Hapgood’s pro se arguments, we conclude that (1) he may not
challenge the voluntariness of his guilty plea for the first time in this direct criminal
appeal, see United States v. Villareal-Amarillas, 454 F.3d 925, 932 (8th Cir. 2006); (2) the
district court was not required to consult the arrest records underlying the predicate
violent felonies, see United States v. Stymiest, 581 F.3d 759, 768 (8th Cir. 2009); and
(3) the ineffective-assistance claim is also not properly before us in this direct appeal,
see United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006). Finally,
after reviewing the record independently under Penson v. Ohio, 488 U.S. 75 (1988),
we have found no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel leave to withdraw.
                         ______________________________




                                            -2-